Case 6:19-cv-00273-CEM-TBS Document 33 Filed 04/22/19 Page 1 of 2 PageID 514



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MESA UNDERWRITERS SPECIALTY
INSURANCE COMPANY,

                     Plaintiff,

v.                                                          Case No: 6:19-cv-273-Orl-41TBS

TOWN CENTER CONDOMINIUM
ASSOCIATION, INC., TOWN CENTER
FOUNDATION, INC., LEXIN
CELEBRATION, LLC, LEXIN
CAPITAL, LLC, LEXIN REALTY, LLC,
METIN NEGRIN, JAMES DEROW,
FRANCIS JENKINS, FATIMA
GRIFFITH, DENNIS BIALES, ADAM
HANSKI, TATYANA KHVAN and
LEXIN CELEBRATION
COMMERCIAL, LLC,

                     Defendants.
                                           /

                                           ORDER

       THIS CAUSE is before the Court on the Motion to Dismiss for Lack of Subject Matter

Jurisdiction (Doc. 31) filed by all Defendants except Town Center Condominium Association, Inc.

(“Town Center Condominium”). Town Center Condominium and Plaintiff do not oppose the

motion. (Notice, Doc. 32). Therefore, it is ORDERED and ADJUDGED as follows:

          1. The Motion to Dismiss for Lack of Subject Matter Jurisdiction (Doc. 31) is

              GRANTED.

          2. This case is DISMISSED without prejudice.

          3. The Clerk is directed to close this case.




                                          Page 1 of 2
Case 6:19-cv-00273-CEM-TBS Document 33 Filed 04/22/19 Page 2 of 2 PageID 515



       DONE and ORDERED in Orlando, Florida on April 22, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
